DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4,7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by WO reference(US2014/110028).
	WO reference in figure 1 teaches a fragrance dispenser(10) comprising a reservoir(16) of fragrance(24), a dispersal element(36) capable of dispersing the fragrance to an environment in which the fragrance dispenser is located, a power delivery element(38) electrically coupled to the dispersal element, a housing(hollow body 12) carrying the reservoir, the dispersal element, and at least a portion of the power delivery element, a top of the housing including a fragrance emission vent(30) that communicates the fragrance from the dispersal element to the environment in which the fragrance dispenser is located.  Examiner notes the limitations “and collects condensed fragrance” is a functional statement of a purpose of the claimed fragrance dispenser and the stated limitations are not given patentable weight for purposes of prior art analysis.  
	WO reference further teaches wherein the housing includes a reservoir coupling element(threaded end 20) for removably receiving the reservoir.  WO reference further teaches wherein the dispersal element comprises a fan.  WO reference further teaches wherein the power delivery element comprises a plurality of prongs(40) capable of coupling with an electrical outlet.   WO reference further teaches wherein openings of the fragrance emission vent comprise elongated shapes.  
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO reference(US2014/110028) taken together with Pesu et al(7277626).
WO reference teaches all of the limitations of claim 8 but is silent as to wherein the openings are arranged in a circle and the elongated shapes are oriented radially.  Peru et al teaches in figure 1 a fragrance dispenser (100) including a housing(102) with a cylindrical portion(104), a bottle(114) including scented liquid connected to the housing, and openings(112) arranged in a circle and elongated shapes which are oriented radially.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide openings(30) of WO reference in a circle and with elongated shapes which are oriented radially to provide for an even dispersion of fragrance over a cross sectional area of the top of the housing of WO reference.  
WO reference taken together with Pesu et al further teaches wherein the openings are arranged around a central opening. 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO reference(US2014/110028) taken together with Pesu et al(7277626).
	WO reference teaches all of the limitations of claim 10 but is silent as to a charm connector on a front of the housing, the charm connector capable of coupling a decorative charm to the housing.  Pesu et al teaches in figure 1 a fragrance dispenser (100) including a housing(102) with a cylindrical portion(104), a bottle(114) including scented liquid connected to the housing, and a charm connector(cylinder 604) connected to the housing 102( noting column 6 lines 52-53 stating cylinder 604 may be attached or glued to housing 102), the charm connector capable of coupling a decorative charm(decorative cover 600) to the housing.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a charm connector on the front of the housing of WO reference to provide for coupling of a decorative charm to the housing of WO reference.  
	WO reference taken together with Pesu et al further teaches wherein the charm connector is capable of releaseably coupling any of a plurality of decorative charms to the housing.  
	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO reference(US2014/110028) taken together with Pesu et al(7277626).
	WO reference in figure 1 teaches a fragrance dispenser(10) comprising a reservoir(16) of fragrance(24), a dispersal element(36) capable of dispersing the fragrance to an environment in which the fragrance dispenser is located, a power delivery element(38) electrically coupled to the dispersal element, a housing(hollow body 12) carrying the reservoir, the dispersal element, and at least a portion of the power delivery element.  WO reference is silent as to a charm connector on a front of the housing, the charm connector capable of coupling a decorative charm to the housing.  Pesu et al teaches in figure 1 a fragrance dispenser (100) including a housing(102) with a cylindrical portion(104), a bottle(114) including scented liquid connected to the housing, and a charm connector(cylinder 604) connected to the housing 102( noting column 6 lines 52-53 stating cylinder 604 may be attached or glued to housing 102), the charm connector capable of coupling a decorative charm(decorative cover 600) to the housing.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a charm connector on the front of the housing of WO reference to provide for coupling of a decorative charm to the housing of WO reference.  
	WO reference taken together with Pesu et al further teaches a decorative charm(600) with a connector(prong section in figure 6 of Pesu et al that connects to cylinder 604) that removably connects the decorative charm to the charm connector.  WO reference taken together with Pesu et al further teaches a plurality of decorative charms of different configurations, each decorative charm of the plurality of decorative charms including a connector that removably connects the decorative charm to the charm connector.  
Claims 15,16,18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bretillot et al(9573154) taken together with WO reference(2014/110028).
	Bretillot et al teaches a reservoir comprising a base(211 in figure 2A), at least one sidewall(210,212) extending from the base, the at least one sidewall including a lower portion and an upper portion oriented at an obtuse angle to one another, a ridge(figures 2A and 2C) defined at a boundary between the lower portion and the upper portion, and an opening(213).  Bretillot et al is silent as to a neck extending from an upper extent of the upper portion of the at least one sidewall and having a length that enables the reservoir, when resting on the at least one sidewall, to tilt onto the lower portion of the at least one sidewall.  WO reference teaches a reservoir(16) including a base, an angled sidewall extending from the base, and a neck(figure 1) extending from an upper extent of an upper portion of the sidewall.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a neck extending from an upper extent of the upper portion of the sidewall of the reservoir of WO reference so that the reservoir in figure 3c of WO reference, when resting on a sidewall, includes a neck portion and the opening 213 is defined by the neck.   Examiner notes the limitations “for use with a fragrance dispenser” is an intended use and not given patentable weight for purposes of prior art analysis.  
	Bretillot et al taken together with WO reference further teaches wherein exterior surfaces of the base and the lower portion of the at least one sidewall are oriented at an angle of about 225 degrees to about 260 degrees to one another, and exterior surfaces of the of the lower portion of the at least one sidewall and the upper portion of the at least one sidewall are oriented at an angle of about 200 degrees to about 230 degrees to one another. Bretillot et al taken together with WO reference further teaches wherein arrangements of the lower portion of the at least one sidewall and the upper portion of the at least one sidewall impart the reservoir with a tendency, when resting on the at least one sidewall, to tilt onto the lower portion(noting figure 2C of Bretillot et al).  Bretillot et al taken together with WO reference further teaches a wick(22 in figure 1 of WO reference) extending through the neck, with an upper portion of the wick protruding beyond and upper extend of the neck.  Bretillot et al taken together with WO reference further teaches at least one engagement element(threads in figure 1 of WO reference) on the neck( examiner notes limitations “the at least one engagement element capable of being engaged by a complimentary engagement element of a fragrance dispenser” is not given patentable weight for purposes of prior art analysis.  
Allowable Subject Matter
Claims 5,6, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
October 4, 2022